Citation Nr: 1455553	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a brain aneurysm.

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for polycystic kidney disease (PKD).

5.  Entitlement to service connection for ischemic heart disease (IHD).

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from July 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits sought on appeal.  

The Board notes that the RO discussed having reopened the Veteran's claim for service connection for PKD in the July 2011 rating decision and the June 2012 statement of the case (SOC).  The record reflects that the Veteran filed a claim for service connection for PKD in August 1987.  However, the subsequent March 1988 rating decision never adjudicated the merits of the claim; the March 1988 rating decision denied entitlement to non-service connected pension benefits, on the basis that the Veteran's PKD and mitral insufficiency did not render him permanently and totally disabled.  Therefore, the issue of service connection for PKD presently on appeal had never been finally adjudicated by the RO, so the claim does not need to be reopened with the submission of new and material evidence.  

In his substantive appeal (VA Form 9) in August 2012, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a May 2013 correspondence, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

In his August 2012 VA Form 9, the Veteran appeared to raise the issue of service connection for atrial fibrillation.  While atrial fibrillation was mentioned by the RO in a January 2013 statement of the case (SOC), the issue of service connection for atrial fibrillation has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that in a July 2011 Report of General Information, the Veteran indicated that he was currently receiving Social Security Administration (SSA) disability benefits.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot say that the SSA records are not relevant to issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

Also on remand, all updated VA treatment records should be obtained and associated with the claims file.

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in November 2011.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, and diagnosed the Veteran with major depressive disorder, unrelated to military service.  However, the Board finds that the opinion is inadequate because the examiner did not provide a rationale for her opinion.  Accordingly, an new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

2.  Obtain updated VA treatment records from the VAMC in Pittsburgh, Pennsylvania, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since April 2012.

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination.  The Veteran's complete claims folder (paper claims file and electronic records) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.


The examiner is asked to address the following:

(a)  Identify all current acquired psychiatric disorders, to include PTSD. 

(b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.

(c) For each currently diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability) that any such disorder is related to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




